United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                     F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                      April 13, 2006
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                           Charles R. Fulbruge III
                                                                                         Clerk
                                      No. 05-41596
                                 _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                         v.
JUSTIN WADE GRANTHAM
                        Defendant - Appellant

                           ---------------------
           Appeal from the United States District Court for the
                    Eastern District of Texas, Sherman
                           ---------------------

Before KING, WIENER,             and DeMOSS, Circuit Judges.

PER CURIAM:1
       IT IS ORDERED that appellee’s motion to vacate District

Court’s judgment and remand case to the United States District

Court for the Eastern District of Texas is GRANTED.

       IT IS FURTHER ORDERED that appellee’s alternative motion to

extend time to file appellee’s brief for twenty (20) days from

this court’s denial of motion to vacate and remand is DENIED AS

MOOT.




       1
        Pursuant to 5th CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th CIR. R.
47.5.4.